 
[logo.jpg]
 
Colfax Corporation
  8730 Stony Point Parkway
  Suite 150
  Richmond, VA  23235
  USA
  Tel:  (804) 560-4070
September 16, 2010
Fax:  (804) 560-4076
  www.colfaxcorp.com

 
Mr. Thomas M. O’Brien
Senior Vice President, General Counsel and Secretary
Colfax Corporation
200 American Metro Blvd., Suite 111
Hamilton Township, NJ 08619


Dear Tom,


On behalf of the Board of Directors of Colfax Corporation (the “Company”), I
accept your resignation from your position as Senior Vice President, General
Counsel and Secretary of the Company, and from all other officer or director
positions with Company subsidiaries, effective at the close of business on
September 26, 2010.  Immediately following your retirement date of October 16,
2010 (the “Retirement Date”), you will be retained as a Legal Advisor to the
Company on an hourly consulting basis.  This letter agreement (the “Letter
Agreement”) sets forth the terms and conditions of your engagement as Legal
Advisor.


 
1)
Term



The term of your engagement as Legal Advisor shall begin immediately following
the Retirement Date and continue for two (2) years (the “Term”).  This agreement
can be terminated in accordance with Section 6, below, by the Company should you
fail to perform the services provided for under the Letter Agreement or breach
the terms of the Employment Agreement.  This agreement can be terminated by you
should the Company fail to perform its obligations under the Letter Agreement or
breach the terms of the Employment Agreement.

 
 
2)
Duties



During the Term, you will provide assistance to the Company as needed and
requested in connection with litigation and other legal and compliance matters;
provided, however, that you are obligated to provide services in excess of 30
hours per month only to the extent that you are reasonably available to provide
such services and as provided for in the Employment Agreement. You will report
to the Company’s General Counsel.  You may also report to other members of
senior management as the Chief Executive Officer may designate from time to
time.  You are not required to perform your duties at any specific location
subject to the requirements to be present at meetings, trials and hearings in
connection with the matters that you are handling; provided, however, that you
will be provided access to the Company’s New Jersey office for as long as the
Company operates such office.
 
[ex10-3footer.jpg]

 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
Colfax Corporation
  8730 Stony Point Parkway
  Suite 150
  Richmond, VA  23235
  USA
  Tel:  (804) 560-4070
 
Fax:  (804) 560-4076
  www.colfaxcorp.com

 
You will retain your current laptop computer and cellphone, for use in
connection with providing the services hereunder, and will be provided with
access to the Colfax e-mail system, with appropriate security and provision for
indicating in e-mail communications that you are an independent contractor, to
the extent reasonable and convenient for the provision of your services
hereunder.
 
Further, you understand and agree that your ongoing obligations under Section
6.4 of the Executive Employment Agreement dated April 22, 2008, as amended (the
“Employment Agreement”) specifically include, but are not limited to, providing
testimony and other assistance that may be requested in connection with pending
asbestos-related insurance coverage disputes.  Consistent with Section 6.4 of
the Employment Agreement, all expenses in providing services under this
Agreement shall be reimbursed upon submission to the Company.


 
3)
Compensation



You will be paid on an hourly rate of $250.00 during the Term of this Letter
Agreement, no less frequently than monthly, and will be required to provide a
statement of the hours you worked, the matter on which you worked and a brief
description of the work performed.  Whether you work the hours or not you will
be paid for a minimum of 30 hours per month for the Term of the Letter
Agreement.
 
 
4)
Equity Grants



The deferred delivery of all remaining 2001 Phantom Stock shares of Company
common stock (14,980 shares) will be accelerated and delivered to you on or
about the Retirement Date.]  Vesting will be accelerated for 11,201 stock
options from your 2009 stock option grants and the post-termination of
employment exercise period for all vested stock options that you hold on the
Retirement Date will be extended to two years from the Retirement Date but, in
no event beyond the remaining term of the stock option.

 
[ex10-3footer.jpg]

 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
Colfax Corporation
  8730 Stony Point Parkway
  Suite 150
  Richmond, VA  23235
  USA
  Tel:  (804) 560-4070
 
Fax:  (804) 560-4076
  www.colfaxcorp.com

 
 
5)
Independent Contractor

 
At all times during the term of this Letter Agreement and while performing
Services hereunder, you are and will remain an independent contractor in its
relationship to the Company.  As such, the Company shall not be responsible for
withholding taxes with respect to any compensation paid to you
hereunder.  Additionally, you shall have no claim against the Company hereunder
for vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind, provided, however, that this in no way limits
your entitlement to certain severance, retirement and welfare benefits pursuant
to the terms of the Employment Agreement or otherwise as a terminated
employee.  You acknowledge and agree that the Company will not deduct income,
Social Security or other taxes on any payments made to you hereunder.  You
further agree that it is solely your responsible for the payment of any such
taxes due to the proper taxing authorities.  You shall indemnify, defend and
hold the Company harmless for any assessments of such taxes, including any
interest and penalties, imposed upon the Company by reason of your failure to
pay such taxes.  The Company agrees to indemnify you pursuant to the same terms
as the indemnification policy of the Company that was applicable to you prior to
your Retirement Date as if the services you provide pursuant to this Letter
Agreement were being provided by you as an employee.  You warrant that the
services provided pursuant to this Letter Agreement will be performed in a
professional and workmanlike manner, and the Company agrees that you will have
no liability to the Company arising out of the services provided pursuant to
this Letter Agreement except in the case of your willful misconduct or gross
negligence.

 
6)
Early Termination

 
The Company may terminate your services hereunder should you fail to perform the
services provided for under the Letter Agreement or you breach the terms of the
Employment Agreement.  Such termination shall be made by written notice
delivered to you effective as stated in such notice but no earlier than 15 days
following the date of the notice.   You will not be deemed to have failed to
perform the services provided for under the Letter Agreement or breached the
terms of the Employment Agreement if such failure or breach can be remedied and
is remedied within 15 calendar days after written demand for substantial
performance or cure of the breach is delivered by the Company which specifically
identifies the manner in which the Company believes that you have not
substantially performed your duties or have breached the Employment Agreement.


[ex10-3footer.jpg]

 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
Colfax Corporation
  8730 Stony Point Parkway
  Suite 150
  Richmond, VA  23235
  USA
  Tel:  (804) 560-4070
 
Fax:  (804) 560-4076
  www.colfaxcorp.com

 
7)
Successors and Assigns



This Agreement cannot be assigned by the Company, other than in connection with
a merger, acquisition or other similar corporate transaction, without your
consent.  This Agreement shall be binding upon and shall inure to your benefit
and the benefits of your heirs, executors, administrators and beneficiaries, and
shall be binding upon and inure to the benefit of the Company and its successors
and assigns.


8)
Governing Law



This Agreement is governed by and is to be construed, administered, and enforced
in accordance with the laws of the State of New Jersey, without regard to
conflicts of law principles.


The Company very much appreciates your willingness to work as the role of Legal
Advisor.  Please sign a copy of this Letter Agreement to indicate your agreement
to the terms and conditions set forth above.



 
Very truly yours,
     
/s/ Clay H. Kiefaber
 
Clay H. Kiefaber
 
President and Chief Executive Officer



AGREED AND ACCEPTED as of the date indicated below:


/s/ Thomas M. O’Brien
Thomas M. O’Brien
 
September 20, 2010
Date



[ex10-3footer.jpg]

 

--------------------------------------------------------------------------------

 